Por las razones expuestas en la opinión emitida boy en el caso No. 287, Antonio Romero Moreno, peticionario, v. Robert H. Gore, Eugenio D. Delgado, Blanton Winship y Miguel A. Muñoz, demon-*967ciados, se declara con lugar la petición de mandamus. Y a los efec-tos de la reposición, espida el Secretarip de este Tribunal mandamiento perentorio dirigido a los demandados Blanton "Winship, Gobernador de Puerto Rico, y Miguel A. Muñoz, Presidente de la Comisión de Servicio Público, para que repongan al peticionario en la posesión, goce y desempeño legal del cargo de ingeniero electricista de dicba comisión, con todos los derechos, deberes, atribuciones y emolumentos inherentes al mismo.